Citation Nr: 0716345	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a rating decision of November 2002, the RO granted 
service connection for bilateral hearing loss and assigned a 
0 percent, or noncompensable rating.  In a rating decision of 
February 2003, the RO granted service connection for PTSD and 
assigned a 30 percent evaluation.  The veteran appealed for 
higher initial ratings.  

In August 2004, a travel board hearing was held before the 
undersigned Veterans Law Judge.  A copy of the transcript is 
in the claims folder.  

The Board issued a decision in March 2006 that denied the 
appeal as to an initial compensable rating for bilateral 
hearing loss.  The issue of an initial rating higher than 30 
percent for PTSD was remanded to the RO for consideration of 
additional evidence the veteran later furnished.  He did not 
waive initial RO consideration of that evidence.  

The RO issued a supplemental statement of the case in April 
2006 confirming and continuing the initial rating of 30 
percent for PTSD.  The appeal has been returned to the Board 
for continuation of appellate review.  

FINDING OF FACT

The veteran's PTSD has been manifested by difficulty in 
establishing and maintaining effective work and social 
relationships, suspiciousness, sleep impairment, nightmares, 
mild memory loss, and panic attacks two to three times a 
month.  It has not been manifested by flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, impaired 
judgment, impaired abstract thinking, or disturbances of 
motivation and mood.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in August 
2003.  This letter essentially provided notice of elements 
(1), (2), and (3).  With respect to element (4), the August 
2003 letter did not explicitly ask the veteran to provide 
"any evidence in his possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter, the Board finds that he has been notified 
of the need to provide such evidence, for the following 
reasons.  The August 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the RO.  Under these circumstances, the Board is satisfied 
that the veteran has been adequately informed of the need to 
submit relevant evidence in his possession.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
his claims.  

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The claimant 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  Although the notice provided to the veteran in August 
2003 was not given prior to the first adjudication of the 
PTSD claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and the veteran was provided a number of opportunities to 
provide information and evidence to VA concerning the claim.  
Moreover, after the notice was provided, the case was 
readjudicated and a statement of the case was provided to the 
appellant in December 2003.  Since the purpose behind the 
notice requirement has been satisfied and as the veteran has 
had an opportunity to participate in the processing of his 
claim, it is not prejudicial for the Board to proceed to 
finally decide this appeal.  See Mayfield, supra.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was not provided with 
notice of what type of information and evidence was needed to 
establish a disability rating or effective date for the 
disabilities on appeal prior to the issuance of the rating 
decision on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The RO did send the veteran an additional VCAA 
notice in November 2003, which informed him of the 
requirements for him to meet in order to obtain an increased 
rating for the service-connected disability.  As the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim for an initial evaluation in excess of 
30 percent for service-connected PTSD, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  See 
RO letter dated in August 2003, the veteran's statement dated 
in November 2003, RO letter dated in November 2003, the 
statement of the case dated in December 2003 and the 
supplemental statement of the case dated in April 2006.  

The duty to assist has also been fulfilled.  The Board has 
obtained the veteran's service medical records and requested 
that he provide information concerning treatment for his 
disabilities.  The veteran has not identified any outstanding 
medical records pertaining to the claim on appeal.  VA 
afforded the veteran a PTSD examination in February 2003.  
The examination report has been associated with the claims 
folder and is discussed below.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
PTSD has been assigned a 30 percent disability evaluation.  
In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

A 30 percent disability rating for PTSD contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine, behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exhaustive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

VA afforded the veteran a PTSD examination in February 2003 
for which the claims folder was reviewed.  The examiner noted 
that the veteran was well-dressed, well-groomed, had fair eye 
contact, and was quite cooperative.  His speech had regular 
rate and rhythm, mood was nervous, and affect was congruent.  
Additionally, the veteran showed a good bit of sadness, 
became tearful frequently, and broke down crying during the 
interview.  This surprised the veteran and was brought on by 
telling about his Vietnam experience.  His thought processes 
indicated circumstantiality.  He denied suicidal or homicidal 
ideations.  Furthermore, he did not have significant memory 
impairment, obsessive compulsive behavior, or impaired 
impulse control.  The veteran also denied significant 
depression or panic episodes.  His insight and judgment 
appeared good.  

The examiner noted the veteran met the full diagnosis 
criteria for PTSD as outlined in the DSM-IV.  She noted that 
the veteran appears to have mild symptoms and is primarily 
bothered by nightmares, sleep disturbances, and his avoidance 
of making close social contacts.  The veteran indicated that 
he felt this has affected his career since he has not 
developed close relationships with others and has avoided 
social activities at the office.  He never attends activities 
that would help him with his job.  The veteran stated that he 
does not feel comfortable developing relationships so he 
always avoided them.  However, despite his symptoms, the 
veteran has functioned relatively well since Vietnam.  The 
diagnosis was chronic PTSD on axis I with a GAF score of 60 
on axis V.  

During his hearing, the veteran testified that he has been 
taking medication for his depression and nightmares.  He 
stated that he has nightmares two to three times a month.  He 
also indicated that he has panic attacks two to three times a 
month.  Additionally, the veteran testified that he has 
memory problems; as an example, he stated that he lost a 
letter with directions.  He infrequently experiences 
flashbacks when he is in outdoor situations.  He stated that 
he had a good relationship with his wife and his family.  
Additionally, the veteran stated that he was employed as a 
supervisor at a sporting goods store and that he has had 18 
jobs.  He has no friends at work. 

At his personal hearing, the veteran indicated that he would 
provide additional medical data from his treating physician.  
He subsequently furnished a notation from Kent Kanatani, 
M.D., indicating the veteran was under treatment with Zoloft 
for depression and PTSD.  The physician reported that the 
veteran had done very well with this medication, and he added 
that continued treatment of PTSD would be beneficial.  A 
prescription slip from Dr. Kanatani, dated in September 2004, 
shows that he had prescribed the veteran Zoloft.  

Based upon the evidence, the Board finds that the veteran's 
disability more nearly approximates a 30 percent disability 
rating for PTSD.  The veteran has difficulty in establishing 
and maintaining effective work and social relationships.  He 
has also testified that he has mild problems with his memory 
and he has panic attacks two to three times a month.  
However, there has been no showing that he had flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impaired judgment, impaired 
abstract thinking, or disturbances of motivation and mood to 
warrant a 50 percent rating.  Additionally, the VA examiner 
assigned a GAF score of  60.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM- IV, for rating purposes].  The veteran 
reported occasional panic attacks and that he did not have 
friends at work.  In this case, the veteran has reported 
suspiciousness, panic attacks that occur less often than 
weekly, chronic sleep impairment and nightmares and mild 
memory, which are indicative of a 30 percent disability 
rating for PTSD.  The veteran's GAF score combined with his 
other symptoms suggest a severity of symptoms commensurate 
only with a 30 percent rating under Diagnostic Code 9411.  

The Board has taken account of the veteran's testimony that 
he takes medication for his depression and nightmares.  In 
fact, his testimony is corroborated by his treating 
physician.  Nevertheless, for the reasons discussed above, 
the Board determines that overall symptomatology of the 
veteran's PTSD does not more nearly approximate the criteria 
for assignment of the next higher rating of 50 percent.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson, supra.  However, staged ratings are 
not indicated in the present case, as the Board finds the 
veteran's PTSD has continuously been 30 percent disabling.  

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests this disability has 
prevented him from working.  The existing schedular rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1). 

	(CONTINUED ON NEXT PAGE)




As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
S. S. TOTH

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


